     Case 2:18-cr-00317-JAD-VCF Document 136 Filed 09/16/21 Page 1 of 3



1    YI LIN ZHENG, ESQ.
     Nevada Bar No. 10811
2    VEGAS GOLDEN LAW
3    2801 S Valley View Blvd Ste 16
     Las Vegas, Nevada 89102-0168
4    Phone: (702) 385-7170
     VegasGoldenLaw@gmail.com
5    Attorney for Defendant
6    GLEN EDWARD GARNER

7                              UNITED STATES DISTRICT COURT

8                               FOR THE DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,
10                                                    CASE NO: 2:18-CR-317-JAD-VCF
                  Plaintiff,
11
12         vs.                                        STIPULATION TO EXTEND TIME
                                                      TO RE-FILE MOTION TO DISMISS
13   GLEN EDWARD GARNER,                              AND MOTION TO SUPPRESS
14
                  Defendant.
15
16         IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
17
     CHU, Acting United States Attorney, and JOSHUA BRISTER, Assistant United States
18
     Attorney, counsel for the United States of America, and YI LIN ZHENG, ESQ., CJA
19
20   counsel for GLEN EDWARD GARNER, that the time for the re-file [114] Motion to

21   Dismiss, and [116] Motion to Suppress be extended until October 20, 2021. This
22
     Stipulation is entered into for the following reasons:
23
     1.    That while the defense would like to litigate the merits of the issues presented
24
25   in [114] Motion to Dismiss and [116] Motion to Suppress, filed by prior CJA counsel

26   Richard Pocker, Esq., it should be noted that those many of those issues are directed at
27   the Superseding Indictment. Howevr, the Government has since returned a Second
28
     Superseding Indictment against Mr. Garner. Thus, it may render moot some of the
     Case 2:18-cr-00317-JAD-VCF Document 136 Filed 09/16/21 Page 2 of 3




1    issues presented in the originally filed motions [114; 116].
2
     2.    As such, it is necessary for counsel to review the grand jury transcripts of the
3
     Second Superseding Indictment to make a more accurate determination regarding
4
5    which arguments can and should be re-filed.

6    3.    The parties have discussed making the grand jury transcripts of the Second
7    Superseding Indictment available to the defense for review. Consistent with the
8
     Court’s June 1, 2020 order, the government has agreed to turn over the most recent
9
     grand jury testimony to the defense, which has just been received.
10
11   4.    To effectively and thoroughly review all necessary data, have time to confer with

12   client, to re-draft and re-file meaningful motions to the court on defendant’s behalf,
13
     counsel requires additional time. Likewise, the Government would need an opportunity
14
     to respond.
15
16   5.    That counsel for the Defendant has consulted with AUSA Joshua Brister and he

17   does not object to said enlargement of time to allow the Defense until October 20, 2021
18
     to file a Supplement, the Government shall have until November 3, 2021to file its
19
     response, and any reply by the defense shall be file on or before November 10, 2021.
20
21
     STIPULATION entered by:                        STIPULATION entered by:
22
     /s/ Yi Lin Zheng                               /s/ Joshua Brister
23   ___________________________                    ____________________________
24   YI LIN ZHENG, ESQ.                             CHRISTOPHER CHU
     Nevada Bar No. 10811                           Acting United States Attorney
25   530 S. Seventh St.                             JOSHUA BRISTER
     Las Vegas, Nevada 89101                        Assistant United States Attorney
26
     Attorney for the Defendant                     501 Las Vegas Blvd. South, Ste. 1100
27   GLEN EDWARD GARNER                             Las Vegas, Nevada 89101

28
     Case 2:18-cr-00317-JAD-VCF Document 136 Filed 09/16/21 Page 3 of 3




1                              UNITED STATES DISTRICT COURT
2
                                FOR THE DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,
4                                                     CASE NO: 2:18-CR-317-JAD-VCF
5                 Plaintiff,

6          vs.                                        ORDER EXTEND TIME TO RE-
7                                                     FILE MOTION TO DISMISS AND
     GLEN EDWARD GARNER,                              MOTION TO SUPPRESS
8
                  Defendant.
9
10
           Upon Stipulation of the parties:
11
           IT IS HEREBY ORDERED that the Defendant shall have until October 20,
12
     2021 to file a re-file [114] Motion to Dismiss, and [116] Motion to Suppress.
13
           IT IS FURTHER ORDERED that the Government shall have until November
14
     3, 2021to file its response.
15
           IT IS FURTHER ORDERED that any reply by the defense shall be file on or
16
     before November 10, 2021.
17
18         DATED this 16th day of September, 2021.

19
20
                                      ___________________________________________
21                                    UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
